Exhibit 10.8

SECOND AMENDMENT

TO THE

AMENDED AND RESTATED CLEVELAND-CLIFFS INC

RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS

RECITALS

WHEREAS, Cleveland-Cliffs Inc (the “Company”) has established the Amended and
Restated Cleveland-Cliffs Inc Retirement Plan for Non-Employee Directors (the
“Plan”) effective as of January 1, 1995; and

WHEREAS, the Company adopted an Amendment to the Plan, dated as of January 1,
2001; and

WHEREAS, Section 1.2 of the Plan provides that the Company may amend, suspend or
terminate the Plan with the prior approval of a majority of the Directors
present at a meeting of the Board of Directors, at which a “quorum” (as defined
in the Regulations of the Company) is present; and

WHEREAS, the Company desires to amend the Plan to provide an offer of an
immediate voluntary lump sum cash-out election of the present value of the
accrued pension benefit under the Plan to all Participants.

NOW, THEREFORE, by approval of the Board of Directors of the Company, the Plan
is hereby amended, effective January 14, 2003 as follows:

l. Section 3 of the Plan is amended to add a new Section 3.2 as follows:

3.2 Lump Sum Payment Election of Post-Retirement Income. Notwithstanding the
form of quarterly installment distributions provided in Section 3.1 above,
during the period beginning on February 1, 2003 and ending on February 28, 2003
a Participant may voluntarily elect by written notice filed with the Company to
receive from the Company payment of such Participant’s post-retirement income
benefits in a single lump sum. Payment of a Participant’s

 

1



--------------------------------------------------------------------------------

lump sum benefit shall be payable on or about June 30, 2003. Amounts payable
under Section 3.1 for purposes of the Participant’s distribution shall be
converted into a lump sum equivalent actuarial value as of December 31, 2002,
(the “Lump Sum Benefit”). The Lump Sum Benefit shall be determined by the
Company based on the Pension Benefit Guaranty Corporation interest rate for
immediate annuities in effect for December, 2002 and the 2000 Annuity Mortality
Table.

2. Effective Date. This Amendment No. 2 shall be effective on January 14, 2003.

IN WITNESS WHEREOF, Cleveland-Cliffs Inc, pursuant to the order of its Board of
Directors, has executed this Amendment No. 2 to the Amended and Restated
Cleveland-Cliffs Inc Retirement Plan for Non-Employee Directors at Cleveland,
Ohio, as of the 14th day of January, 2003.

 

CLEVELAND-CLIFFS INC By:   /s/    J.S. Brinzo   Chairman and Chief Executive
Officer

 

2